



March 5, 2018


Herbert Koeck
Rebmattweg 30
6402 Merlischachen


Letter of Secondment
Dear Herbert,    


I would like to take this opportunity to confirm our offer to you for an
international secondment with relocation benefits in San Diego, CA. USA. The
start date is January 13, 2018, and the secondment is for a period of 2 years,
subject to earlier termination as provided for below. 3D Systems may also change
your length of stay as determined by our business objectives, or for any other
reasons. Your position will be Senior Vice President, Global Go To Market. Your
point of origin is Zurich, Switzerland (the “home” location) and your residence
during your secondment is San Diego, CA, USA. and the place where your work
activities will be performed is the office of 3D Systems located at 16550 West
Bernardo Dr. Bldg 5, San Diego, CA. 92127 (your “host” location). Your
relocation benefits related to this secondment are based on these home and host
locations. While on secondment, you will remain for all purposes an employee of
3D Systems SA., Route de l’Ancienne Papeterie, CH-1723 Marly (the “Company”),
and all employer authority shall remain with the Company, at all times. Your
employment agreement with the Company dated September 5, 2016 shall remain in
full force and effect, subject to the terms of this letter.




Salary


In connection with your secondment, you are eligible to receive compensation,
which consists of base salary, potential target bonus, and a system of
allowances, deductions, and reimbursements. Payments are made through the 3D
Systems’ payroll and will be direct deposited into your U.S. bank account.


•
Base Salary: As of your secondment start date, your base salary of $490,000
(inclusive of gross ups) will be direct deposited into your U.S. bank account on
a bi-weekly basis. You will be responsible for arranging to have funds
transferred as needed into your host location bank account. For the duration of
this secondment, salary administration will be based on your home country
policies and practices as well as your performance. Your salary will be reviewed
for a merit increase under your current annual cycle and applicable policies.



•
Bonus: While on secondment your annual performance bonus target will be 50% of
your annual base salary during the year, subject to the terms and conditions of
the 3D Systems annual bonus plan. Any annual bonus paid to you will be subject
to tax withholding.



This secondment is contingent upon your work visa being approved by USA
Consulate in Vienna, Austria.


Attached is a summary of the relocation benefits for which you will be eligible.




III. BENEFITS, TAXES, & HOLIDAYS


Work Schedule/Holidays - You agree that you will observe the work schedule in
effect for similarly situated employees in the San Diego office of 3D Systems.




Paid Time Off/ Vacation - While on secondment, you will be eligible for annual
vacation benefits equal to the greater of the number of vacation days for which
you are eligible under San Diego Office Vacation Plan and the vacation days
provided under you existing employment agreement with the Company


Benefits - You will continue to participate in Swiss based benefits and
compensation plans during your secondment.


Taxes


While on secondment, your annual salary will be grossed up to an amount that
will result in a net zero tax advantage. This gross up is reflected in the base
salary described above.







--------------------------------------------------------------------------------





Pursuant to applicable law, you will be required to pay host and home income tax
based on full disclosure of your worldwide taxable earnings during your
international assignment and timely file all applicable income tax returns. The
Company will provide tax assistance from PwC for the first year and last year of
your secondment.


Payroll - Compensation will be paid to you through the U.S. Payroll.




IV. REPATRIATION


Repatriation


Other than in cases of involuntary termination (with cause), and voluntary
resignation, you are guaranteed a right of return to your home location at the
end of the international secondment. Failure to return to Switzerland at the end
of your secondment will be deemed a voluntary resignation. Subject to your
satisfactory performance while on secondment and the Company’s business needs,
3D Systems will take reasonable efforts to return you to a position at least
equivalent to the position held prior to your secondment.


Separation Without Cause


Your secondment is scheduled to last for two (2) years. Should your employment
with the Company be terminated involuntarily during this secondment without
cause, 3D Systems will pay to transport you and your family and household goods
back to Switzerland provided you return to Switzerland within 30 days of
termination. Termination will require immediate settlement of outstanding tax,
travel and other advances.


If you are terminated without cause prior to January 13, 2020, 3D Systems shall
pay you a severance payment in a lump sum equal to 12 months’ base salary
calculated on the applicable rates payable pursuant to your employment contract
with the Company (not a grossed up secondment rate). You will be eligible for
any US-based benefits continuation under COBRA for a 12-month period.


Resignation


In the event that you voluntarily resign for any reason during the secondment,
you are responsible for the cost of all transportation for you and your
dependent family members and personal effects from your secondment location to
your home country. Cash equivalent payments for these expenses will not be made,
nor will you be entitled to any relocation allowance or further housing or other
allowances from 3D Systems.


Code of Conduct


You should understand that you can be, and often are, highly visible
representatives of 3D Systems Inc. in the host location. As such, you will need
to be familiar with and adhere to the Company policies and applicable home and
host country work laws. It is imperative that you and your family members follow
both the letter and the spirit of the law, not only to protect yourselves from
criminal or civil penalties, but also to maintain and advance the Company’s
image as a reputable corporate citizen in the countries in which we operate. You
will be expected to operate in compliance with the Company’s Code of Conduct at
all times.




By signing below, you agree that your employment relationship and all terms and
conditions of your employment relationship shall be governed exclusively by and
construed in accordance with U.S. law, and that any action, claim, cause of
action, charge, or complaint relating to or arising out of your employment or
your separation from employment shall be brought for resolution in U.S. Federal
Court.


Please let me know if you have questions.


Sincerely,


/s/ Andrew M. Johnson, EVP, CLO & Secretary, 3D Systems Corporation / March 7,
2018




I AGREE TO THE TERMS AND CONDITIONS COVERING MY TEMPORARY ASSIGNMENT AS SET
FORTH IN THIS LETTER







--------------------------------------------------------------------------------





/s/ Herbert Koeck                March 7, 2018




Herbert Koeck
Secondee                    Date







